Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 17, 2021

The Court of Appeals hereby passes the following order:

A22D0168. THOMAS HAWK TRIBBLE v. THE STATE.

      In this probation revocation case, the trial court entered an order denying
Thomas Hawk Tribble’s pro se motions,1 explaining that the motions were filed in an
effort to delay Tribble’s evidentiary probation revocation hearing, which was
scheduled to occur on November 22, 2021.2 Tribble filed an application for
discretionary appeal, seeking to challenge the trial court’s order. We, however, lack
jurisdiction.
      Because it appears that no final judgment has been entered in the probation
revocation proceeding and the case remains pending below, the order Tribble seeks
to appeal is interlocutory. Although Tribble filed an application for discretionary
appeal, as described in OCGA § 5-6-35,3 compliance with that procedure does not
excuse a party seeking appellate review of an interlocutory order from complying
with the interlocutory appeal procedures – including obtaining a certificate of
immediate review from the trial court – set forth in OCGA § 5-6-34 (b). See Bailey


      1
        On November 12, 2021, Tribble filed motions for a plea in bar and to correct
clerical errors and modify a void sentence.
      2
       Tribble’s application materials include filings and a transcript from a hearing
on previous petitions to revoke Tribble’s probation but not the petition for
modification of revocation that resulted in the scheduling of the November 22, 2021
hearing referenced in the trial court’s order.
      3
        OCGA § 5-6-35 (a) (5) provides that “orders revoking probation” are subject
to the discretionary appeal procedure. (Emphasis supplied.)
v. Bailey, 266 Ga. 832, 832-833 (471 SE2d 213) (1996); Scruggs v. Ga. Dept. of
Human Resources, 261 Ga. 587, 588-589 (1) (408 SE2d 103) (1991). Tribble’s failure
to follow the interlocutory appeal procedures deprives this Court of jurisdiction over
his application, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/17/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.